Citation Nr: 1441468	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-06 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for concussion secondary to traumatic brain injury.

2.  Entitlement to an increased rating in excess of 30 percent for bilateral pes planus.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to November 1972.

These matters come before the Board of Veterans Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.
 
A Travel Board hearing was held in this matter in February 2014.  A transcript of this hearing is contained within the electronic record.  

A review of Virtual VA and the Veterans Benefits Management System (VBMS) reveals an April 2014 appellant brief and additional documents, including relevant medical treatment records.

The issue of entitlement to an increased rating for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2006 decision, the Board reopened and denied the Veteran's claim of service connection for a head injury.  The Veteran did not appeal this decision.

2.  A September 2007 rating decision denied the Veteran's petition to reopen a claim of service connection for a head injury.  The Veteran did not appeal this claim or file new and material evidence within one year of the denial.

3.  The evidence received since the September 2007 rating decision as to the issue of service connection for a head injury is cumulative in nature and repetitive of facts that were previously considered.


CONCLUSIONS OF LAW

1.  The September 2006 Board decision is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).  

2.  The September 2007 rating decision is final. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100, 20.1103 (2013).

3.  New and material evidence has not been received to reopen the claim of service connection for a head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). Notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For a claim to reopen, notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant. VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006).

In this case, the AOJ issued a notice letter, dated in November 2009, to the Veteran. This letter explained the appropriate definition of new and material evidence and the evidence needed to substantiate the claims for service connection; therefore, the letter provided the new and material evidence notice required by the Kent decision, to include that the evidence had not shown an event during service.  The letter also informed him of his and VA's respective duties for obtaining evidence. 

VA also has a duty to assist a Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1). VA will also provide a medical examination if such examination is determined to be necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).  The claims file contains the Veteran's available service treatment records (STRs), post-service treatment records, and lay and buddy statements in support of his claims. As will be explained below, the Veteran has not provided new and material evidence sufficient to reopen his previously denied claim of entitlement to service connection for a head injury. Thus, no examination or nexus opinion is required. 38 C.F.R. § 3.159(c)(4)(iii).

The Veteran was afforded an opportunity to present testimony at a hearing before the Board during the course of this appeal. A Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  In this case, the VLJ set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include the incidents during service. The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated actual knowledge of the elements necessary to substantiate his claims. As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. For these reasons, the Board finds that VA's duties to notify and assist have been met.

Legal Criteria to Reopen a Claim for Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final. See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103. If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed. See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. 

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App 110 (2010) (noting that this is a low threshold).

The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase a "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits. 38 C.F.R. § 3.156(c).  This provision is not at issue here.

The Board reopened and denied the Veteran's claim of service connection for a head injury in September 2006, finding that there was no in-service head injury.  The Veteran was notified of his appeal rights at that time.  The Veteran did not file a motion for reconsideration or a timely appeal to the Court of Appeals for Veterans Claims; as such, the Board's decision was final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.156(b), 20.1000, 20.1100.

The Veteran filed a petition to reopen his claim in June 2007, which was denied in a September 2007 rating decision.  The Veteran did not appeal that decision, and did not submit new and material evidence within one year of that decision.  Therefore, that rating decision is final.  The Veteran then filed a new petition to reopen his claim of service connection for a head injury in November 2009.  

At the time of the September 2007 denial, the evidence consisted of the Veteran's service treatment records, post-service treatment records, and lay statement by the Veteran and other fellow servicemembers and friends.  Those buddy statements were intended to corroborate his allegations of in-service head injury and personality changes after service discharge.  The evidence also included a May 1999 opinion by Dr. C that some of the Veteran's symptoms are related to a closed head injury during service and an October 2011 statement from a LC, APN that the Veteran sustained a head injury in service and is disabled as a result.   

The evidence newly submitted subsequent to the September 2007 rating decision includes additional treatment records, that indicate ongoing treatment for his mental health disorders.  The Veteran re-submitted the opinion from LC and some buddy statements.  Also newly submitted is the Veteran's Board hearing testimony.  None of this, however, is material in that it provides any additional information.  The presence of a current disability and ongoing symptoms were previously established; evidence confirming that he has a mental health disability is cumulative. There remains no evidence that the Veteran's mental health disorder is causally or etiologically related to his service, to include new evidence corroborating the Veteran's allegations (which the Board previously found not credible). The new evidence does not provide a nexus between the Veteran's disability and the Veteran's service. 

In sum, the evidence submitted is cumulative rather than new and material. Although the threshold for reopening a claim is low, the evidence presented in this case does not serve to reopen the claim.


ORDER

As new and material evidence has not been submitted sufficient to reopen his claim of service connection for a head injury, the Veteran's petition to reopen is denied.  


REMAND

At the February 2014 Board hearing, the Veteran contended that his pes planus has worsened since the time of his last VA examination in 2008.  When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination. Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  An updated examination is therefore warranted.    

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral pes planus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain any records that have not been previously obtained and associate them with the claims file.

2. After associating any additional records with the claims file, afford the Veteran a VA examination to ascertain the current severity and manifestations of his bilateral pes planus.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should indicate whether the Veteran has pronounced pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups.

3. Advise the Veteran that failure to report for a VA examination, without good cause, may have adverse consequences on his claim. See 38 C.F.R. § 3.655.

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


